Citation Nr: 0512779	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-08 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right knee injury, to include arthritis.  


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO rating decision, which 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for residuals of a right knee injury, to include 
arthritis.  

In a statement of the case issued to the veteran in May 2002, 
the RO after a de novo review of the claim, determined that 
new and material evidence had been received to reopen the 
veteran's claim and then denied the claim on the merits.  
However, in a supplemental statement of the claim issued in 
October 2002, the RO appeared to find that certain additional 
evidence was not "material" and determined that the 
veteran's claim remained denied.  Whether or not the RO has 
determined to reopen the veteran's claim, the Board must make 
an independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

It is further noted that in his July 2002 substantive appeal, 
the veteran requested a personal hearing at the RO before a 
Veterans Law Judge.  He withdrew his request in December 2002 
and opted instead for a hearing before a local hearing 
officer.  He was notified in November 2004 of a scheduled 
hearing in December 2004, but he failed to appear.  The Board 
thus proceeds to consider the veteran's appeal.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In an unappealed decision dated in November 1970, the RO 
denied a claim of entitlement to service connection for 
residuals of a right knee injury, to include arthritis; the 
evidence received since this determination is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a right knee injury to include arthritis; and the November 
1970 RO decision is final.  38 U.S.C. § 4005(c) (1964); 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1970); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in February 2002, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in August 2001.  In that letter, the RO 
advised him of what was required to prevail on his 
application to reopen a claim of service connection for 
residuals of a right knee injury (e.g., new and material 
evidence, and how those terms are defined), what specifically 
VA would do to assist in that claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining medical treatment records, if properly identified, 
but that the veteran had to provide both identifying 
information and a signed release for VA to obtain private 
records on his behalf.  It is also noted that VCAA notice was 
provided in January 2003, which gave similar information 
except that instead of describing what evidence was required 
to reopen a claim, it furnished notice of what was required 
to establish service connection on the merits.  This letter, 
while sent to the veteran at an apparent old mailing address, 
was not returned to the RO as undeliverable.  

Further, the veteran was provided with a copy of the rating 
decision dated in February 2002 setting forth the 
requirements for reopening a previously denied claim for 
service connection for residuals of a right knee injury, and 
was advised as to the nature of the evidence necessary to 
substantiate his claim to reopen.  The advisements were 
reiterated in the statement of the case issued in May 2002, 
which also furnished regulations pertinent to reopening a 
claim with new and material evidence, including reference to 
38 C.F.R. § 3.159, and in supplemental statements of the case 
issued in October 2004 and January 2005.  Additionally, the 
statement of the case and supplemental statements of the case 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  Thus, through the documents mailed to the veteran, 
the RO informed the veteran of the information and evidence 
needed to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 
5103.  In short, the veteran has been notified of the 
information or evidence necessary to substantiate his claim 
and the parties responsible for obtaining that evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provides rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received prior to that date.  

Nevertheless, VA has made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim.  
The veteran maintains that he is entitled to service 
connection for residuals of a right knee injury, to include 
arthritis.  He was afforded the opportunity to testify at a 
personal hearing, but he withdrew his request to appear 
before a Veterans Law Judge and then failed to appear before 
a local hearing officer after a hearing was scheduled for 
December 2004.  The RO has ensured that the veteran's 
complete service medical record has been obtained and has 
also obtained VA treatment records, as identified by the 
veteran.  In that regard, the RO attempted to obtain, to no 
avail, VA treatment records dated in 1975 and 1976 in support 
of the claim.  The veteran did not identify any private 
medical records to obtain on his behalf.  Neither the veteran 
nor his representative has identified any additional evidence 
or information that could be obtained to substantiate the 
claim.  The Board notes that, while VA's duties under the 
VCAA do not mandate obtaining a medical examination or 
opinion prior to a claim having been reopened, in this case 
the veteran was afforded VA examinations in May 2002 and 
December 2004.  Accordingly, the Board is also satisfied that 
insofar as such are applicable to the veteran's claim to 
reopen, the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
such as arthritis, if manifest to a compensable degree within 
one year following separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in April 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a right 
knee injury, to include arthritis, in a decision dated in 
November 1970.  That decision was based on findings that 
while the evidence showed a right knee injury during service, 
there was no current medical evidence of a right knee 
disability.  In November 1970, the RO notified the veteran of 
its decision and of his rights to appeal.  As the veteran did 
not appeal the decision, it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is received.  38 U.S.C. § 4005(c) (1964); 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1970); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the November 1970 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.  

In the November 1970 decision, the RO considered the 
veteran's statements, service medical records, and a report 
of VA examination.  On his original claim for service 
connection received in September 1970, the veteran indicated 
that he fractured his right knee in May 1967 and had had 
arthritis in that knee since February 1970.  In a report of 
accidental injury also filed in September 1970, the veteran 
described the circumstances of the accident whereby he 
reportedly sustained a "small fracture" of the right knee 
cap, which he stated had resulted in arthritis.  He indicated 
that he slipped on a wet floor while walking next to a 
laundry room, striking his right knee against a metal door 
facing.  

Service medical records show that on a June 1966 physical 
examination for enlistment purposes, the veteran's lower 
extremities were evaluated as normal.  On May 13, 1967,  the 
veteran was seen in the emergency room for a knee injury.  He 
had tenderness and swelling directly over the patella and was 
sent for X-rays, which revealed a questionable linear 
fracture of the right patella (the radiographic report 
indicated that it could also signify an "artifact").  He 
was prescribed an Ace bandage, crutches, Darvon, and ice 
packs.  On May 15, 1967, the veteran still had considerable 
swelling over the right patella but was otherwise "ok."  A 
physical profile report on May 15, 1967 indicated that he was 
recommended for light duty for four weeks based on a 
fractured right patella (knee cap).  On May 22, 1967, it was 
noted that a doctor had reviewed the veteran's X-rays and 
felt that there was no fracture present.  It was also noted 
then that the swelling had resolved, that the veteran was now 
essentially asymptomatic, and that an examination was within 
normal limits.  The veteran was told to return as needed.  In 
February 1970, the veteran was seen with multiple problems, 
to include pain in the right knee following a questionable 
fracture.  It was noted that he was presently asymptomatic.  
The impression was questionable traumatic arthritis.  A 
subsequent X-ray report of the right knee was noted initially 
to have negative findings, but as such was questionable 
impression, another doctor was consulted, who concurred with 
the negative findings.  On a report of medical history dated 
in June 1970, a doctor noted that the veteran had previously 
had a swollen and painful right knee in 1968 [sic] with a 
diagnosis that was believed to be fracture, for which no 
treatment was required.  The veteran was noted to still have 
problems with the knee; he was evaluated as normal on an 
examination.  On a June 1970 physical examination for 
separation purposes, the veteran's right knee was noted to 
have no external evidence of trauma or swelling.  There was 
crepitation over the patella on extension, and strength and 
range of motion was normal.  There was no reference to the 
right knee in the space provided for a summary of defects and 
diagnoses.  

At the time of a November 1970 VA examination, the veteran 
complained of extreme pain and stiffness in the right knee 
after long periods of standing or walking.  He reported a 
history of knee injury in service with arthritis diagnosed in 
February 1970.  On examination, there was no effusion or 
erythema.  Heel and toe walking and squatting was normal.  
Range of motion of both knees was normal.  The circumference 
of the right knee was measured at 1/2 inch larger than that of 
the left knee.  X-rays of both knees showed no evidence of 
fracture or dislocation, and there was no evidence of other 
bone or joint abnormality.  The diagnoses were moderate genu 
varum and history of contusion of the right knee.  

The evidence received since the RO's November 1970 decision 
consists of statements of the veteran and VA outpatient and 
examination records.  In various statements, the veteran 
indicated that he fractured his right knee cap when he 
slipped on water and fell in or near a laundry room in May 
1967.  He stated that he was placed on light duty for a 
period of time.  He alleged that he was currently having 
problems with his right knee and that his old injury was now 
causing him loss of function to the extent that he was unable 
to perform his duties as a maintenance worker.  The veteran 
also indicated that he received treatment pertinent to his 
knee at the VA in 1975 and 1976 (the RO attempted to obtain 
these records, but only records dated from 1989 to the 
present were available).  

In pertinent part, VA outpatient records dated from 1989 to 
2004 show that the veteran's "problem list" included 
osteoarthritis, which was recorded in his records beginning 
in September 2002.  An X-ray report of the right knee, dated 
in October 2001, shows that there were no gross abnormalities 
involving the right knee.  A note in the claims file, dated 
in October 2004, shows that after a check of VA's medical 
file computer system, there was no indication that the 
veteran was currently being treated at VA for a right knee 
condition.

The veteran also underwent two VA examinations - in May 2002 
and December 2004 - at which examiners also reviewed the 
veteran's claims file.  In May 2002, the veteran complained 
of progressive knee pain over the past 25 years, with the 
right knee greater than the left knee.  He also reported 
weakness, stiffness, and occasional giving way, with the 
right knee greater than the left knee.  The veteran currently 
took Glucosamine daily and nonsteroidal anti-inflammatory 
drugs as needed.  He also reported missing eight weeks of 
work over the past year due to his knee problem.  The 
examiner cited VA X-rays of October 2001 showing no evidence 
of old fracture sites identified, among other things, and 
diagnosed the veteran with fractured right patella - 
resolved.  The examiner also opined that prior to an opinion 
of traumatic arthritis, it should be determined whether or 
not the veteran had degenerative changes in both knees.  He 
also noted that there did not appear to be much limitation at 
that time and that the veteran did claim to have a functional 
limitation occurring at any time secondary to giving away 
episodes and pain.  

At the time of a December 2004 VA examination, the veteran 
complained of chronic swelling to the right knee, 
particularly on the knee cap area about twice a month, 
lasting several days.  He indicated that it was particularly 
evident after walking about a half mile.  He noted that he 
had no problems with the left knee.  He also complained of 
generalized aching of the right knee, giving away tendencies 
weekly, and constant pain.  He was taking Glucosamine daily, 
which helped.  The examiner reported that upon evaluation, 
there was no abnormality of the veteran's right knee except 
for the subjective complaint of pain.  X-rays of both knees 
showed mild degenerative changes, mainly in the 
femoropatellar articulations.  The diagnosis was mild 
degenerative joint disease of the right knee.  The examiner 
remarked that the veteran had generalized mild arthritis to 
the bilateral knees, hips, and lumbosacral spine, which had 
been documented by X-rays, and that there was no abnormality 
of the veteran's patella itself on X-ray.  The examiner thus 
found that the patella appeared to be generally healed.  On 
the bases of such noted objective evidence, the examiner 
opined that it appeared less likely that the chronic problems 
associated with the knee were secondary to the active duty 
injury.  
 
In regard to the evidence submitted since the November 1970 
RO decision, the Board finds that it constitutes new evidence 
to the extent that it was not cumulative or redundant of 
evidence previously considered by the RO.  In particular, it 
is noted that the additional evidence reveals that the 
veteran currently has a diagnosis of mild degenerative joint 
disease of the right knee, whereas the evidence considered by 
the RO in November 1970 showed no current right knee 
disability by examination at that time.

Notwithstanding the evidence being considered "new," the 
Board finds that the additional evidence is not "material" 
as it is not probative of the underlying issue of whether the 
veteran has a current diagnosis of a right knee disability 
that is related to injury incurred in service.  Thus, in 
relation to the old evidence, the new evidence adds only a 
current right knee diagnosis and still does not contain 
medical evidence linking a right knee disability to service, 
either directly to the recorded right knee injury in service 
or presumptively by way of a diagnosis of arthritis within 
the first post-service year.  In fact, a VA examiner 
addressed the medical nexus question in December 2004, and 
the examiner opined against such a connection to service.  
The crucial question in this case was and remains whether 
there is medical evidence linking any current right knee 
disability, to include arthritis, to service.  The evidence 
received since the rating decision of November 1970 still 
does not adequately address this fundamental question in 
order to reopen the veteran's claim.  Thus, the evidence 
received since the November 1970 decision cannot be said to 
be material evidence.  The nature of this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Since the November 1970 RO decision, the veteran provided 
statements to the effect that he currently has arthritis 
related to an in-service right knee injury.  Such an 
allegation was specifically before the RO in November 1970.  
At a May 2002 VA examination, the veteran complained of 
progressive right knee pain over the past 25 years.  His 
statements are presumed credible, and to the extent they are 
not cumulative and redundant of assertions and theories 
already raised, they are considered new evidence.  
Nevertheless, any of the veteran's assertions relating to 
service causation are not material evidence because he is a 
layman and thus has no competence to give a medical opinion 
on diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In Hickson v. West, 11 Vet App (1998), the Court 
held that lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.  

In sum, none of the evidence submitted since the November 
1970 RO decision is both new and material.  38 C.F.R. 
§ 3.156(a).  Thus, the claim of entitlement to service 
connection for residuals of a right knee injury, to include 
arthritis, has not been reopened, and the November 1970 RO 
decision remains final.  


ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a right knee injury, to include arthritis, the claim is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


